Exhibit 10.5

 

GREEN MOUNTAIN COFFEE ROASTERS, INC.
RSU AWARD AGREEMENT

 

This RSU Agreement (this “Agreement”) is made and entered into as of [·] (the
“Grant Date”) by and between Green Mountain Coffee Roasters, Inc.  (the
“Company”) and [·] (the “Participant”).  This Agreement pertains to an award of
Restricted Stock Units pursuant to the terms of the Green Mountain Coffee
Roasters, Inc.  2006 Incentive Plan (as amended from time to time, the “Plan”).

 

Participant:

 

<<Participant Name>> (the “Participant”)

Grant Date:

 

<<Grant Date>> (the “Grant Date”)

Number of RSUs Granted:

 

<<[·]>>

Vesting Schedule:

 

Subject to Section 4 of this Agreement, this Award will vest according to the
following schedule:

 

·                  25% of the RSUs will vest on the first anniversary of the
Grant Date;

 

·                  25% of the RSUs will vest on the second anniversary of the
Grant Date;

 

·                  25% of the RSUs will vest on the third anniversary of the
Grant Date; and

 

·                  25% of the RSUs will vest on the fourth anniversary of the
Grant Date.

 

1.              Grant of RSUs.  The Company hereby grants to the Participant an
award (the “Award”) consisting of the aggregate number of Restricted Stock Units
(the “RSUs”) set forth above.  Each RSU represents the conditional right to
receive, without payment but subject to the conditions and limitations set forth
in this Agreement and the Plan, one share of Stock of the Company (each, a
“Share”, or together, the “Shares”).

 

--------------------------------------------------------------------------------


 

(3-RSU-US3 (Exec))

 

2.              Award Subject to Plan.  The Award is subject in its entirety to
the provisions of the Plan, which are incorporated herein by reference.  In the
event of any conflict, the terms of the Plan will control.  Capitalized terms
not explicitly defined in this Agreement but defined in the Plan will have the
meanings ascribed to them in the Plan.

 

3.              Rights as Shareholder; Limits on Transfer.  Each RSU represents
an unfunded and unsecured promise by the Company to deliver one Share to the
Participant upon vesting of the RSU.  The Participant will not have any rights
of a shareholder with respect to any RSU (including any voting rights or rights
with respect to dividends) unless and until the RSU vests and is settled by the
issuance of a Share.  Neither the RSUs nor the rights relating thereto may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant except upon the Participant’s death to a
beneficiary designated in writing by the Participant in accordance with
procedures established by the Administrator or, if none, to the person to whom
the RSU passes by will or the laws of descent and distribution.

 

4.              Vesting Periods; Vesting; Effect of Termination of Employment.

 

4.1                The RSUs, unless earlier terminated or forfeited as provided
herein or in the Plan, will have four (4) vesting periods, each starting on the
Grant Date and ending on an anniversary of the Grant Date, either the first,
second, third or fourth anniversary thereafter (each, a “Vesting Period” or
collectively, “Vesting Periods”).  Provided that the Participant remains in
continuous Employment through the applicable vesting date, the RSUs will become
vested with respect to twenty-five percent (25%) of the RSUs on each anniversary
of the Grant Date described above (each, a “Vesting Date”) until the RSUs are
one hundred percent (100%) vested on the last Vesting Date, that is, the fourth
anniversary of the Grant Date.

 

4.2                Notwithstanding the foregoing vesting schedule, and subject
to compliance with Section 10, the following provisions will apply:

 

(a)             Termination upon Participant’s Death.  If the Participant’s
Employment terminates as a result of the Participant’s death, any then unvested
RSUs will immediately vest.

 

(b)             Termination upon Participant’s Retirement.  If a
Retirement-Eligible Participant’s Employment terminates for any reason other
than death, disability within the meaning of Section 4.2(e) of this Agreement or
a termination for Cause, (“Retirement”), any then unvested RSUs will continue to
vest in accordance with the vesting schedule set forth in Section 4.1 above for
a period of two years from the date of Retirement, and any RSUs that remain
unvested at the end of such two-year period will immediately vest at the end of
such two-year period.  For purposes of this Agreement, a Participant will be
considered a “Retirement-Eligible Participant” from and after the earliest date,
if any, on which the Participant either (i) is at least fifty-five (55) years of
age and has at least fifteen (15) years of service with the Company or any
subsidiary of the Company (counting service with any entity that is a subsidiary
of the Company only during such periods as it is a subsidiary of the Company,
except as the Administrator may otherwise determine) (“retirement-eligibility
service”), or (ii) is at least sixty (60) years of age and has at least five
(5) years of retirement-eligibility service.

 

2

--------------------------------------------------------------------------------


 

(c)              Termination upon Participant’s Involuntary Termination
Not-for-Cause.  If the Employment of a Participant who is not a
Retirement-Eligible Participant terminates as a result of the Participant’s
involuntary termination not-for-Cause, a number of RSUs that are unvested as of
the date of such termination will immediately vest in an amount equal to (i) the
product obtained by multiplying (A) the total number of RSUs granted under this
Agreement by (B) a fraction, the numerator of which is the number of days in the
period beginning on the Grant Date and ending on the six-month anniversary of
the date of such termination of Employment, and the denominator of which is the
number of days in the period beginning on the Grant Date and ending on the
fourth anniversary of the Grant Date, minus (ii) the number of RSUs that had
vested pursuant to the vesting schedule set forth in Section 4.1 as of the date
of termination.  Any unvested RSUs that do not vest after application of the
preceding sentence will be immediately forfeited upon the effective date of such
termination without any payment or consideration due by the Company. 
Notwithstanding the foregoing, if the Employment of a Participant who is not a
Retirement-Eligible Participant terminates as the result of Participant’s
involuntary termination not-for-Cause prior to December 3, 2014, 100% of the
unvested RSUs will vest upon such termination.

 

(d)             Termination upon Participant’s Voluntary Termination or for
Cause.  If the Employment of a Participant who is not a Retirement-Eligible
Participant terminates due to the Participant’s voluntary termination or if the
Employment of the Participant (whether or not a Retirement-Eligible Participant)
is terminated by the Company for Cause, any then unvested RSUs will be
immediately forfeited upon the effective date of such termination without any
payment or consideration by the Company.  For purposes of this Agreement, other
than Section 4.2(f) and the definition of “Qualifying Termination,” “Cause” has
the meaning, if any, ascribed to it in an employment agreement between the
Participant and the Company in effect on the date the Participant terminates
Employment or, if no such definition exists, means any or any combination of the
following: (i) commission by the Participant of a crime involving moral
turpitude, or of a felony; (ii) gross neglect by the Participant of his or her
duties (other than as a result of incapacity resulting from physical or mental
illness or injury) that continues for thirty (30) days after the Company gives
written notice to the Participant thereof; or (iii) an act of dishonesty or
breach of faith in the conduct by the Participant of his or her duties for the
Company that is materially injurious to the Company.

 

(e)              Vesting due to Disability.  If the Participant becomes
disabled, any then unvested RSUs will immediately vest as of the date the
Participant becomes disabled.  For purposes of this Agreement, a Participant
will be considered “disabled” at such time as the Administrator determines that
the Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, (i) unable to engage in any
substantial gainful activity, or (ii) receiving income replacement benefits for
a period of not less than three months under a Company disability plan.

 

3

--------------------------------------------------------------------------------


 

(f)               Change in Control.  In the event a Participant who is not a
Retirement-Eligible Participant experiences a “Qualifying Termination” as
defined in the Company’s 2008 Change-in-Control Severance Benefit Plan as
amended from time to time and as in effect on the date of termination (the “CIC
Severance Plan”), any unvested RSUs will become fully vested in accordance with
the terms of the CIC Severance Plan; it being understood that if the Participant
is a Retirement-Eligible Participant at the time of a Qualifying Termination,
the RSUs will be treated as provided for in Section 4.2(b) above.

 

5.              Settlement.  Subject to Section 6 hereof, promptly following the
applicable Vesting Date and in any event no later than sixty (60) days following
such Vesting Date, the Company will (a) issue and deliver to the Participant the
number of Shares equal to the applicable number of RSUs that vested on such
Vesting Date; and (b) enter the Participant’s name on the books of the Company
as the shareholder of record with respect to the Shares so delivered to the
Participant.  No fractional shares will be issued under this Agreement.

 

6.              Withholding; Section 409A; Tax Liability.

 

6.1                The Participant will be required to pay to the Company, and
the Company will have the right to deduct from any compensation paid to the
Participant pursuant to this Agreement or otherwise, the amount of any required
withholding or other applicable taxes in respect of the RSUs, including upon the
vesting and/or settlement of the RSUs, and to take all such other action as the
Administrator deems necessary to satisfy all obligations for the payment of such
withholding or other applicable taxes.  The Administrator may permit the
Participant to satisfy any federal, state or local tax withholding obligation
(income or employment) by authorizing the Company to withhold Shares from the
Shares otherwise deliverable to the Participant as a result of the vesting and
settlement of the RSUs; provided, however, that no Shares will be withheld with
a value exceeding the minimum amount of tax required to be withheld by law.

 

6.2                If the Participant is determined to be a “specified employee”
within the meaning of Section 409A, and the Treasury regulations thereunder, as
determined by the Administrator, at the time of the Participant’s “separation
from service” within the meaning of Section 409A and the Treasury regulations
thereunder, then to the extent necessary to prevent any accelerated or
additional tax under Section 409A, the settlement and delivery of any Shares
hereunder upon such separation from service will be delayed until the earlier of
(a) the date that is six months and one day following the Participant’s
separation from service and (b) the Participant’s death.  For purposes of this
Agreement, all references to “termination of employment” and correlative phrases
will be construed to require a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury regulations after giving effect to the
presumptions contained therein).

 

6.3                This Agreement is intended to comply with Section 409A or an
exemption thereunder, and will be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A.  Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event will the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Participant on account of non-compliance with Section 409A.

 

4

--------------------------------------------------------------------------------


 

7.              Compliance with Law.  The issuance and transfer of the Shares
will be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Stock may be listed. 
No shares of Stock will be issued or transferred unless and until any then
applicable requirements of state and federal law and regulatory agencies have
been fully complied with to the satisfaction of the Company and its counsel.

 

8.              Data Privacy.  By accepting this Award, the Participant hereby
explicitly consents to the collection, use and transfer, in electronic or other
form, of the Participant’s personal data as may be necessary to administer or
give effect to this Agreement.  The Participant understands that the Company and
its Affiliates may hold certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Stock or directorships held in the
Company, details of all RSUs or any other entitlement to Stock awarded,
cancelled, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).  The
Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country, or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country.  The Participant authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing his
or her participation in the Plan, including any transfer of such Data as may be
required to a broker, escrow agent or other third party with whom the Shares
received upon vesting of the RSUs may be deposited.  The Participant understands
that Data will be held only as long as is reasonably necessary to implement,
administer and manage his or her participation in the Plan.  The Participant
understands that refusal or withdrawal of consent may affect his or her ability
to participate in the Plan.

 

9.              Electronic Delivery.  The Company may, in its sole discretion,
deliver by electronic means any documents related to current or future
participation in the Plan.  The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

10.       Non-competition and Non-solicitation.

 

10.1         In consideration of the RSUs, the Participant agrees and covenants
not to, without the explicit written permission of the Company’s General
Counsel:

 

5

--------------------------------------------------------------------------------


 

(a)             work for, be employed or engaged by, or in any manner contribute
his or her knowledge or services to, directly or indirectly, in whole or in
part, as an employee, officer, owner, manager, advisor, consultant, agent,
partner, director, shareholder, volunteer, intern or in any other similar
capacity any entity engaged in the same or similar business as the Company and
its Affiliates for a period of twelve (12) months following the termination of
the Participant’s Employment (howsoever caused);

 

(b)             directly or indirectly, solicit, hire, recruit, attempt to
solicit, hire or recruit, or otherwise induce the termination of employment of
any employee of the Company or its Affiliates or assist any other person or
entity to do any of the foregoing, for a period of twelve (12) months following
the termination of the Participant’s Employment (howsoever caused); or

 

(c)              directly or indirectly, solicit, contact (including, but not
limited to, by e-mail, regular mail, express mail, telephone, fax, or instant
message), attempt to contact or meet with any of the then current customers of
the Company or any of its Affiliates for purposes of offering, accepting or
delivering any goods or services similar to or competitive with those currently
offered by the Company or any of its Affiliates, or known by the Participant to
be in development by the Company or any of its Affiliates, for a period of
twelve (12) months following the termination of the Participant’s Employment
(howsoever caused).

 

10.2         In the event of a breach of any of the covenants contained in
Section 10.1:

 

(a)             any unvested portion of the RSUs will be forfeited effective as
of the date of such breach, unless sooner terminated by operation of another
term or condition of this Agreement or the Plan; and

 

(b)             the Participant hereby consents and agrees that the Company will
be entitled to a temporary restraining order and preliminary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security, and to an award of
its reasonable attorney’s fees incurred in securing such relief.  The
aforementioned equitable relief will be in addition to, and not in lieu of, any
legal remedies, monetary damages or other available forms of relief.

 

10.3         Provisions of this Agreement will survive any termination of this
Agreement or the settlement of the RSUs if so provided herein or if necessary or
desirable to accomplish the purposes of other surviving provisions, including,
without limitation, the obligations of the Participant under this Section 10 and
the provisions of Section 11 below.

 

11.       Recovery of Compensation.  The RSUs, any Shares delivered hereunder
and any gains realized or other amounts in respect of such RSUs will be subject
to recoupment by the Company to the extent required to comply with applicable
law or regulation or the rules of the stock exchange on which the Company’s
Stock is traded.

 

6

--------------------------------------------------------------------------------


 

12.       Notices.  Any notice required to be delivered to the Company under
this Agreement will be in writing and addressed to the Secretary of the Company
at the Company’s principal corporate offices.  Any notice required to be
delivered to the Participant under this Agreement will be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company.  Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.

 

13.       Governing Law.  This Agreement will be construed and interpreted in
accordance with the laws of the State of Vermont without regard to conflict of
law principles.

 

14.       Interpretation.  Any dispute regarding the interpretation of this
Agreement will be submitted by the Participant or the Company to the
Administrator for review.  The resolution of such dispute by the Administrator
will be final and binding on the Participant and the Company.

 

15.       Successors and Assigns.  The Company may assign any of its rights
under this Agreement.  This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiaries, executors or
administrators.

 

16.       Severability.  The invalidity or unenforceability of any provision of
the Plan or this Agreement will not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement will be severable and enforceable to the extent permitted by
law.

 

17.       Limitation on Rights; No Right to Future grants; Extraordinary Item. 
By entering into this Agreement and accepting the Award, the Participant
acknowledges that: (a) the Plan is discretionary and may be modified, suspended
or terminated by the Company at any time as provided in the Plan; (b) the grant
of this Award is a discretionary one-time benefit and does not create any
contractual or other right to receive future grants of awards or benefits in
lieu of awards; (c) all determinations with respect to any such future grants,
including, but not limited to, the times when awards will be granted, the number
of shares subject to each award, the award price, if any, and the time or times
when each award will be settled, will be at the sole discretion of the Company;
(d) the Participant’s participation in the Plan is voluntary; (e) the value of
this Award is an extraordinary item which is outside the scope of the
Participant’s employment contract, if any; (f) this Award is not part of normal
or expected compensation for any purpose, including without limitation for
calculating any benefits, severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, welfare, insurance, pension
or retirement benefits or similar payments; (g) the future value of the Shares
subject to this Award is unknown and cannot be predicted with certainty;
(h) neither the Plan, this Award nor the issuance of the Shares will (1) confer
upon the Participant any right to continue in the employ of (or any other
relationship with) the Company or any subsidiary of the Company, (2) if the
Participant is an “at will” employee, alter in any way the Participant’s “at
will” employment, or (3) limit in any respect the right of the Company or any
subsidiary to terminate the Participant’s Employment or other relationship with
the Company or any subsidiary, as the case may be, at any time, and (i) in the
event that the Participant is not a direct employee of the Company, the grant of
this Award will not be interpreted to form an employment relationship with the
Company; and furthermore, the grant of this Award will not be interpreted to
form an employment contract with the Participant’s employer, the Company or any
subsidiary.  For the avoidance of doubt, language relating to termination for
“Cause” or “not-for-Cause” pertains solely to the opportunity to realize RSUs as
provided in this Agreement, and does not require the Company to establish
“Cause” for the termination of the Participant’s Employment.

 

7

--------------------------------------------------------------------------------


 

18.       Amendment.  The Administrator has the right to amend, alter, suspend,
discontinue or cancel the RSUs, prospectively or retroactively; provided, that,
no such amendment will adversely affect the Participant’s material rights under
this Agreement without the Participant’s consent.

 

19.       Counterparts.  This Agreement may be executed in counterparts, each of
which will be deemed an original but all of which together will constitute one
and the same instrument.  Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

20.       Acceptance.  The Participant hereby acknowledges receipt of a copy of
the Plan and this Agreement.  The Participant has read and understands the terms
and provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

 

 

GREEN MOUNTAIN COFFEE ROASTERS, INC.

 

 

 

 

 

By:

 

 

 

Linda Longo-Kazanova

 

 

Chief Human Resources Officer

 

 

 

 

Date:

 

 

 

 

[PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------